                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             Civil Action No. 4:19-CV-22

   ATLANTIC COAST MARINE
   GROUP, INC.,

                       Plaintiff,

   MICHAEL GRANT NEWCOMB and
   MELODY BENSON,

                       Defendants.


                                    PROTECTIVE ORDER

         THIS MATTER is before the Court on the parties' Joint Motion for Protective

 Order. Having considered the Motion and reviewed the pleadings, the Court enters the

. following Order.

         IT IS, THEREFORE, ORDERED that the parties' Joint Motion for Protective

Order is GRANTED, and the following PROTECTIVE ORDER is entered:

         THIS CAUSE coming on before the undersigned Judge upon the consent motion

of Plaintiff and Defendants (collectively, the "Parties") pursuant to Fed. R. Civ. P. 26(c),

and for good cause shown, the Court hereby approves and enters the following Protective

Order.

         1.    The "Litigation" shall mean the above-captioned lawsuit.

         2.    "Discovery Materials" shall mean and include any document (whether in

hard copy or electronic form), records, responses to discovery, whether documentary or
oral, and other information provided, served, disclosed, filed, or produced, whether

voluntarily or through discovery, in connection with this Litigation.

       3.     "Producing Party" shall mean any party or non-party person or entity that

provides, serves, files, or produces any non-public information in connection with this

Litigation.

       4.     Discovery Materials produced or disclosed in connection with the Litigation

by a Producing Party that contain either: (1) non-public sensitive, commercial, financial,

or proprietary information; or (2) non-public personal information concerning individuals,

such as Social Security numbers, home telephone numbers and addresses, tax returns,

personnel evaluations, and medical and banking information, may be designated

"CONFIDENTIAL'" by the Producing Party.                 Discovery Materials designated

"CONFIDENTIAL" shall be referred to herein as "Confidential Discovery Materials." The

Parties further agree that reference to any category or type of Discovery Material above is

not intended to and shall not be construed as an admission that the Discovery Material is

not subject to an applicable privilege or protection, or that the Discovery Material is

relevant, admissible, or reasonably calculated to lead to the discovery of admissible

evidence.

       5.      Confidential Discovery Material may be designated confidential by

marking or stamping the page or pages containing such information as "CONFIDENTIAL"

or, in the case of Confidential Discovery Material that cannot be so stamped or marked,

pursuant to a letter from the Producing Party identifying such materials as Confidential.


                                             2
       6.     "CONFIDENTIAL" information and documents shall be maintained in strict

confidence by the Parties who receive such documents or information, shall be used solely

for the purposes of this Litigation, and shall not be disclosed to any person or entity, except:

              (a)     The United States District Court for the Eastern District of North
                      Carolina or the United States Court of Appeals for the Fourth Circuit
                      (the "Courts") and persons assisting the Courts or assisting in the
                      Litigation process (including, but not limited to, court personnel, court
                      reporters, stenographic reporters, and videographers);

              (b)     The attorneys of record in this Litigation and their partners,
                      employees, associates, and/or contract attorneys who are assisting in
                      the Litigation (collectively hereafter referred to as "Outside
                      Counsel");

              (c)     Subject to the terms of Paragraph 11 below, a Party, or a former or
                      current officer, director, or employee of a Party deemed necessary by
                      the Party's Outside Counsel for the prosecution, defense, or settlement
                      of this Litigation;

              (d)     Subject to the terms of Paragraph 11 below, experts or consultants and
                      their staff, and litigation support personnel and their staff, retained by
                      the Parties and/or Outside Counsel in this Litigation;

              (e)     Subject to the terms of Paragraph 11 below, support vendors or
                      contractors retained by Outside Counsel for functions directly related
                      to this Litigation, such as copying, document management, and
                      graphic design; and

              (f)     Subject to the terms of Paragraph 11 below, any other person as to
                      whom the Parties may agree in writing.

       7.     During the deposition of any Party, non-party or any expert retained to testify

on behalf of a Party in this litigation, the Party conducting the deposition may utilize

Confidential Discovery Materials, provided that the Party, witness, or expert, prior to

reviewing such information, executes an undertaking in the form of Exhibit A. No such

undertaking shall be required, however, where the witness had or would have had access

                                               3
to the materials in the scope of their business functions. The original executed undertaking

shall be maintained by counsel conducting the deposition.

       8.     A Producing Party may, in good faith, designate Discovery Materials

containing highly confidential trade secret, personal information, or competitive

information as "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY." Discovery

Materials designated as "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY"

shall be referred to as "Highly Confidential Discovery Materials." Highly Confidential

Discovery Materials may be designated "HIGHLY CONFIDENTIAL - ATTORNEYS'

EYES ONLY" by marking or stamping the page or pages containing such information as

"HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" or, in the case of Highly

Confidential Discovery Materials that cannot be so stamped or marked, by letter identifying

such documents as Highly Confidential Discovery Materials. The parties agree that Highly

Confidential Discovery Materials may include production records, license agreements,

and/or tax returns.

       9.     Highly Confidential Discovery Materials shall be maintained in strict

confidence for use by Outside Counsel of Record in this action for the Parties and shall be

used solely for the purposes of this Litigation. Highly Confidential Discovery Materials

shall not be disclosed to any person, except the following:

              (a)     The United States District Court for the Eastern District of North
                      Carolina or the United States Court of Appeals for the Fourth Circuit
                      (the "Courts") and persons assisting the Courts or assisting in the
                      Litigation process (including, but not limited to, court personnel, court
                      reporters, stenographic reporters, and videographers);


                                              4
              (b)    The outside attorneys of record in this Litigation and employees or
                     contract attorneys working for their respective law firms who have a
                     need to know this information in the course of working on this
                     Litigation ("Outside Counsel of Record");

              (c)    Subject to the terms of Paragraph 11 below, experts or consultants and
                     their staff and litigation support personnel and their staff, retained by
                     Outside Counsel in this Litigation;

              (d)    Subject to the terms of Paragraph 11 below, support vendors or
                     contractors retained by Outside Counsel of Record for functions
                     directly related to this Litigation, such as copying, document
                     management, and graphic design; and

              (e)    Any other person as to whom the Parties may agree in writing.

       10.    Highly Confidential Discovery Materials may only be disclosed to persons

listed in Paragraph 9, subparagraphs (c), (d) and (e) if deemed necessary by outside counsel

for the prosecution, defense, or settlement of this Litigation and if, prior to the utilization

of such information, those persons execute a certification in the form of Exhibit A. In the

event a Party intends to disclose a Producing Party's Highly Confidential Discovery

Materials during a deposition or court proceeding to a person listed in Paragraph 6,

subparagraph (c), a third-party witness·, or a person who did not prepare or previously

receive such information and is not an employee or consultant of the Producing Party, the

opposing party shall make its best efforts to give reasonable advance notice to the

Producing Party prior to the start of the deposition or court proceeding. In addition, any

such witness shall execute an undertaking in the form of Exhibit A. The original executed

undertaking shall be maintained by counsel conducting the deposition.




                                              5
       11.    With respect to persons listed in Paragraph 6, subparagraphs (c), (d), ( e), and

(f) and as to persons listed in Paragraph 9 (c), (d) and (e), prior to receiving Confidential

or Highly Confidential Discovery Materials, such persons must be provided with a copy of

this Order and must sign a Certification in the form set forth as the attached Exhibit A,

acknowledging that he/she has carefully and completely read, understands, and agrees to

be bound by this Order. Counsel for the Party on whose behalf such a Certification is

signed shall retain the original Certification in his/her file. Notwithstanding any other

provision herein, nothing shall prevent a party from revealing Confidential or Highly

Confidential Discovery Materials to a witness who created or previously received such

Confidential or Highly Confidential Discovery Materials.

       12.    If a Producing Party, through inadvertence, produces any Confidential or

Highly Confidential Discovery Materials without marking or designating them as such in

accordance with the provisions of this Order, the Producing Party may, promptly on

discovery, furnish a substitute copy properly marked, along with written notice to all

Parties (or written notice alone as to non-documentary information), that such information

is deemed Confidential or Highly Confidential Discovery Material and should be treated

as such in accordance with the provisions of this Order. Any Party who has received such

inadvertently produced materials that were not properly marked, shall return all copies of

the same to the Producing Party within five (5) days of receipt of the properly marked

substitute copies.




                                              6
       13.     When testimony is to be elicited during a deposition that is, or is likely to be,

Confidential or Highly Confidential, persons not entitled to receive such information under

the terms of this Order shall be excluded from the deposition. Deposition transcripts, or

portions thereof, containing Confidential or Highly Confidential Discovery Material shall

be so designated at the beginning and end of the testimony containing Confidential or

Highly Confidential Discovery Material, either orally at the deposition or in writing to the

court reporter and counsel of record no later than twenty (20) days following receipt of the

transcript. Until the end of the twenty (20) day period, the Parties shall treat the entire

transcript as Confidential Discovery Material. Following the written designation of a

portion of the transcript as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -

ATTORNEYS' EYES ONLY," any such portions of the transcript shall be bound

separately from those portions that do not contain Confidential ·or Highly Confidential

Discovery Material and shall be marked with the following legend:

               THIS TRANSCRIPT CONTAINS MATERIALS WHICH ARE
             CLAIMED TO BE "CONFIDENTIAL" BY COUNSEL AND
             COVERED BY A PROTECTIVE ORDER - TO BE FILED WITH
             THE COURT UNDER SEAL;
                                    or

               THIS TRANSCRIPT CONTAINS MATERIALS WHICH ARE
             CLAIMED TO BE "HIGHLY CONFIDENTIAL - ATTORNEYS'
             EYES ONLY" BY COUNSEL AND COVERED BY A PROTECTIVE
             ORDER- TO BE FILED WITH THE COURT UNDER SEAL.

       14.     If a Party wishes to include Confidential or Highly Confidential Discovery

Material,     including   any   portion    of   a   deposition    transcript   designated     as

"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY," in
                                                7
any material to be filed with the Court, that Party shall file a motion seeking to seal such

material in accordance with the Local Rules of this Court and applicable law. Filing under

seal shall be without prejudice to any Party's right to argue that such material does not

constitute Confidential or Highly Confidential Discovery Material and need not be

preserved under seal.

       Pursuant to the Eastern District of North Carolina's Case Filing Administrative

Policies and Procedures Manual except for motions filed under seal in accordance with

Section V.G.1.(f) of said Manual, each time a party seeks to file under seal, the party

must accompany the request with a motion to seal. The motion to seal may be filed

without a supporting memorandum only if the filing party can cite a statute, rule, standing

order or court order that requires the filing to be sealed. Absent such authority, the filing

party must submit a supporting memorandum that specifies:

           I.   The exact document or item, or portions thereof, for which the filing
                under seal is requested;

          IL    How such request to seal overcomes the common law or the First
                Amendment presumption to access;

         111.   The specific qualities of the material at issue which justify sealing such
                material, taking into account the balance of competing interest in access;

          1v.   The reasons why alternatives to sealing are inadequate; and

          v.    Whether there is consent to the motion.




                                              8
       15.    Nothing in this Order shall be construed as an admission or agreement that

any specific information is or is not Confidential or Highly Confidential Discovery

Material, subject to discovery, relevant, or admissible in evidence in any future proceeding.

All Parties resenre the right to challenge the designation of any documents, materials, or

testimony as Confidential or Highly Confidential under this Order.

       16.    If, at any time, a Party objects to a designation of Discovery Material as

Confidential or Highly Confidential under this Order, the objecting party shall notify the

Producing Party in writing. The objecting party shall identify the Discovery Materials in

question and shall specify in reasonable detail the reason or reasons for the objection.

Within five (5) business days of the receipt of such notice, the Producing Party and

objecting party shall confer in person or over the phone in an effort to resolve their

disagreement. If the Parties cannot resolve their disagreement, the objecting party may

apply for a ruling from the Court on the Producing Party's designation of the Discovery

Materials as Confidential or Highly Confidential. While any such application is pending,

the documents or material subject to that application will remain Confidential or Highly

Confidential until the Court rules on the application. In any court review, the Producing

Party shall have the burden of showing that the document or information is Confidential or

Highly Confidential pursuant to this Order and is entitled to the designation and associated

protection from public disclosure. Nothing in this Order shall be construed as preventing

any Party from objecting to the designation of any document as Confidential or Highly




                                              9
Confidential or preventing any Party from seeking further protection for any material it

produces in discovery.

       17.    This Order shall not be construed to prevent any party from making use of or

disclosing information that was lawfully obtained by a Party independent of discovery in

this Litigation, whether or not such material is also obtained through discovery in this

Litigation, or from disclosing its own Confidential or Highly Confidential Discovery

Material as it deems appropriate.

       18.    Any Party or person receiving Confidential or Highly Confidential Discovery

Materials covered by this Order that receives a request or subpoena for production or

disclosure of the Confidential or Highly Confidential Discovery Materials to third parties

shall immediately give written notice to the Party who designated the information as

Confidential or Highly Confidential ("the Designating Party") through the Designating

Party's counsel, identifying the information sought and enclosing a copy of the subpoena

or request. The person subject to the subpoena or other request shall not produce or disclose

the requested Confidential or Highly Confidential Discovery Materials without consent of

the Designating Party unless: (a) the Designating Party fails to seek relief from the

subpoena or request in a timely manner as determined by any federal or state rules applying

to such subpoena or request; or (b) notwithstanding the Designating Party's request for

relief, production or disclosure is ordered by a court of competent jurisdiction.

       19.    No person to whom Confidential or Highly Confidential Discovery Materials

1s disclosed by Outside Counsel shall make a copy of any Confidential or Highly


                                             10
Confidential Discovery Materials unless copying reasonably promotes the preparation for

and trial of this Litigation. Neither Outside Counsel nor any individual to whom they make

disclosure shall disclose any Confidential or Highly Confidential Discovery Materials

covered under this Order except for the purposes of preparing for and prosecuting this

Litigation.

       20.      This Order shall survive settlement, judgment, or other disposition or

conclusion of this action and all appeals therefrom, and this Court shall retain continuing

jurisdiction to enforce the terms of this Order. At the conclusion of the Litigation, the

parties agree that each will destroy any Confidential or Highly Confidential Discovery

Materials and certify that destruction has occurred by counsel's letter. Further, counsel

will instruct their respective clients, consultants, and experts to destroy any Confidential or

Highly Confidential Discovery materials and those persons shall certify that such

destruction has occurred by a letter that will be provided to opposing counsel. In the event

that the Confidential or Highly Confidential Discovery materials cannot be destroyed,

counsel and/or any clients, consultants and experts shall notify counsel for the

Producing/Designating Party in writing, propose a means to maintain the confidentiality of

the materials, and obtain the approval of counsel for the Producing/Designating Party

regarding further handling of those materials. If counsel cannot reach an agreement on

how the confidentiality of those materials shall be maintained, the party receiving such

materials may file a motion with the Court to resolve the matter. However, counsel of

record may retain a file copy of all discovery material, consistent with counsel's ethical


                                              11
obligations and any other requirements of this Order. In no event shall this certification of

destruction or return of Confidential or Highly Confidential Discovery Materials occur

later than thirty (30) days after entry of a final judgment no longer subject to further appeal

and receipt of a notice letter from the Producing/Designating Party's counsel reminding

opposing counsel to return the documents and/or certify them as destroyed.

       21.      This Order may be modified by mutual agreement of the Parties. Such

modification shall be in writing, signed by all parties, and entered as an Order of the Court.



                            [SIGNATURES ON NEXT PAGE]




                                              12
      This the /6day of September, 2019.




CONSENTED TO:

/s/ E. Winslow Taylor
E. Winslow Taylor (NC Bar No. 45533)
TAYLOR& TAYLOR, ATTORNEYS
ATLAW,PLLC
486 Patterson Ave., Suite 208
Winston-Salem, NC 27101
Telephone: (336) 418-4745
Email: T2Legal.com

Attorney for the Plaintiff

/s/ Caroline Stutts
Caroline Stutts (NC Bar No. 43123
Simpson Law, PLLC
603 St. Mary's Street
Raleigh, NC 27605
Telephone: (919) 785-3222
Facsimile: (919) 785-3222
Email: caroline@simpsonlawpllc.lawyer

Attorney for Defendants




                                        13
                                       EXHIBIT A

                                    CERTIFICATION

       I have been informed by counsel that certain documents or information to be

disclosed to me in connection with the matter titled, Atlantic Coast Marine Group, Inc. v.

Michael Grant Newcomb and Melody Benson 4:19-CV-22, Eastern District of North

Carolina, have been designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL

-ATTORNEYS' EYES ONLY."

       I have been informed that any such document or information labeled as

"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -                     ATTORNEYS' EYES ONLY"

are confidential by Order of the Court. I have received and read a copy of the Protective

Order entered in the case and agree to abide by its terms.

       Under penalty of contempt of Court, I hereby agree that I will not disclose any

information contained in such documents to any other person, and I further agree not to use

any such information for any purpose other than this Litigation.



DATED: _ _ _ _ _ _ __


Signed in the presence of: _ _ _ _ _ _ _ _ _ _ _ __




                                             14
